SANBORN, District Judge.
The petitioner brought suit in the state court against the bankrupt on the 18th day of January, 1928, and garnished two banks, which were indebted to the bankrupt in the sum of approximately $970. Judgment for $1,105.50 was ordered in September, 1928. Meanwhile, in May, 1928, an involuntary petition in bankruptcy had been filed.
The referee refused to allow the petitioner any priority because of its garnishment, and ordered the funds garnished to he delivered to the trustee in bankruptcy. It is this order to which the petitioner objects. The referee was clearly right. At the time the petition in bankruptcy was filed, the petitioner had no lien. The inchoate lien of a garnishment is only perfected by judgment. Marsh v. Wilson Bros., 124 Minn. 254, 144 N. W. 959.
The order of the referee is confirmed.